                 IN THE UNITED STATES DISTRICT COURT
                                                                     FILED
                     FOR THE DISTRICT OF MONTANA                      APR 3O2019
                            BUTTE DIVISION
                                                                       Clerk, U.S Courts
                                                                       District Of Montana
                                                                        Missoula Division


UNITED STATES OF AMERICA,                          CR 16-28- BU-DLC

                     Plaintiff,

         vs.                                              ORDER

JASON KARL BAUSCH,

                     Defendant.


       Before the Court is the United States's Motion to Quash Warrant. (Doc.

77.)

       IT IS ORDERED that the motion (Doc. 77) is GRANTED. The Warrant for

Arrest issued January 24, 2019 is QUASHED.

       DATED this~O~ ay of April, 2019.




                                      Dana L. Christensen, Chief District Judge
                                      United States District Court
